       CASE 0:18-cv-02617-DSD-LIB Document 50 Filed 06/21/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No. 18-2617 (DSD/LIB)

Farass Ali,

                   Petitioner,

v.                                                         ORDER

Jefferson Beauregard Sessions, III,
Attorney General, et al.,

                   Respondents.



       This matter is before the court upon the government’s motion

to strike.      The government seeks to strike an exhibit petitioner

Farass Ali attached to his supplemental habeas briefing.             See ECF

No. 47, Ex. 7.     The exhibit is Ali’s June 13, 2019, brief filed in

his pending immigration proceeding before the Board of Immigration

Appeals (BIA).

       The government does not indicate under which Federal Rule of

Civil Procedure the court should strike Ali’s exhibit.                     The

authority the government cites addresses the striking standard

under Federal Rule of Appellate Procedure 30(a)(2).            In addition,

both    parties   attached    exhibits   to   their   supplemental    habeas

briefing relating to Ali’s case proceeding before the BIA.                 The

court concludes that these exhibits may be of use in adjudicating

Ali’s petition.

       Accordingly, IT IS HEREBY ORDERED that the government’s motion

to strike [ECF No. 48] is denied.
    CASE 0:18-cv-02617-DSD-LIB Document 50 Filed 06/21/19 Page 2 of 2



Dated: June 21, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court
